Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 28 May 2021. Claims 1-2, 5-7, 10-12, 16 and 19 are pending and have been considered as follows. Claims 3-4, 8-9, 13-15 and 17-18 are cancelled.
Response to Arguments
	Applicant’s arguments and amendments with respect to Claim Objections to claims 6, 11 and 12 as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 6, 11 and 12 as set forth in the office action of 09 March 2021 have been withdrawn.
	Due to Applicant’s amendments of 28 May 2021, “airbag module” is no longer interpreted under 35 USC 112(f). 
	The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation (for the term “communications module is configured to”). However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness.
	Applicant’s arguments and amendments with respect to rejection of claims 1-2, 5-7, 10-13, 16, 17 and 19 under 35 USC 112(a) as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the rejection of withdrawn.
	Applicant’s arguments and amendments with respect to rejection of claims 1-2, 5-7, 10-13, 16-17 and 19 under 35 USC 112(b) as set forth in the office action of 09 March 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-2, 5-7, 10-13, 16-17 and 19 under 35 USC 112(b) as set forth in the office action of 09 March 2021 has been withdrawn.
	Applicant’s arguments and amendments with respect to rejection of claims 1-2, 5-7, 10-13, 16-17 and 19 under 35 USC 103 as set forth in the office action of 09 March 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
At pages 14 and 15 of the Office Action, the rejection concedes "Meir as modified by Hyde and Suzuki ... fails to disclose the [ ] conduit including a pressurized fluid and a pressurized fluid source that supplies pressurized fluid to the [ ] conduit." The rejection at page 15 of the Office Action is based on the assertion paragraphs 7, 9, and 16, as well as Figure 1, of Dohrmann disclose the pressurized fluid source, and that it would have been obvious to have modified the combined system of Meri, Hyde, and Suzuki to incorporate the teachings of Dohrmann. 
Applicant respectfully submits Dohrmann fails to cure the conceded, deficient disclosures of Meir, Hyde, and Suzuki, and Dohrmann fails to suggest the "pressurized fluid source" recited in claim 1 in combination with "measure a first pressure of the pressurized fluid provided from the pressurized fluid source via the conduit at the first impact detection sensor and the second impact detection sensor is configured to measure a second pressure of the pressurized fluid provided from the pressurized fluid source via the conduit at the second impact detection sensor," as claimed. This is because Dohrmann only describes an impact strip (4) including an air hose (5) connected to an accumulator (8) by pressure line (9) and valve (7) for inflating the air hose (5) prior to an expected collision. See Dohrmann at 6-8, 16. There is no suggestion to have included any "pressurized fluid source" for connection to those sensors and systems of Meir, Hyde, and Suzuki for detecting impact collision. 
ulator, with the aid of which an active damping system for the protection in equal measure of the motor vehicle and lighter obstacles, e.g. pedestrians, can be achieved." Dohrmann at 6. "The accumulator, which is preloaded with a high pressure, is connected by a pressure line first of all to a valve and, via the latter, to an air hose, which is connected to the bumper and extends over the entire length of the bumper. When the valve is opened, the air hose can be inflated in fractions of a second ... and can thus meter the appropriate pressure charge for the expected collision to the air hose by controlling the valve." Dohrmann at 7. "With a cover, the air hose forms an impact strip, which is integrated optically into the bumper in the state of rest ... with the air hose fully inflated is available in full as a damping spring travel in the event of a collision." Dohrmann at 9. 
Accordingly, as shown above, Dohrmann is describing the impact strip (4) and air hose 
(5) as the "active damping system" (supra) that "can be inflated in fractions of a second" (supra), which "fully inflated is available in full as a damping spring travel in the event of a collision" (supra). Applicant respectfully submits the artisan of ordinary skill would have understood that the pressurization system ("active damping system") in Dohrmann provides the air hose (5), accumulator (8), and pressure line (9) as to inflate the impact strip (4). Such pressurization is not provided for the purpose of pressurizing the air hose (5) for the purposes of evaluating operability of the safety system. Indeed, for example, Meir discloses "[t]he hose is normally filled with air, in which case the pressure prevailing in the interior of the hose corresponds to the ambient pressure." Meir at 3. Similarly, Hyde discloses "an actuator to change (e.g., increase) pressure within the sensing tube." Hyde at 42. Thus, both Meir and Hyde each describe pressurized configurations of the sensing tube, and utilizing such pressurized configuration to determine operability of the system. Nothing in Hyde is suggestive to have modified such pressurized systems of Meir and Hyde for the purpose of determining operability thereof, and at most Dohrmann is disclosing a pressurizing for the entirely different purpose of inflation during collision. Accordingly, the artisan of ordinary skill would not have understood Dohrmann to have suggested the combination of limitations including the "pressurized fluid source," as recited in claim 1. Stanek is cited merely for teaching a deformation element. 
Accordingly, even if Meir, Hyde, Suzuki, Dohrmann, and Stanek could have somehow been combined, the combination of Meir, Hyde, Suzuki, Dohrmann, and Stanek would still have failed to have taught or suggested the combination of limitations recited in claim 1. Obviousness requires a suggestion of all limitations in a claim. See, e.g., In re 


The Examiner’s Response:
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Based on the specification and the Examiner’s understanding of these limitations (see rejection of claims 1-2, 5-7, 10-12, 16 and 19 under 35 USC 112(a) below), these limitations are disclosed/taught by Meir as modified by Hyde and Dohrmann. Hyde teaches measuring a pressure differential between the two impact detection sensors to determine whether the pedestrian protection system is inoperable, measuring a pressure differential at a right sensor and a left sensor and determine inoperability if the pressure differential between the two impact detection sensors is different than zero (see at least Hyde abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]). Hyde also teaches an actuator coupled with a conduit where the conduit is coupled with each of the at least two impact detection sensors, the actuator supplies/varies pressure to/in the conduit, and when the conduit is properly connected to the at least one impact detection sensor, the actuator supplies/varies pressure to the at least one impact detection sensor and the at least two impact detection sensors are configured to sense whether there has been pedestrian impact, for example by measuring pressure within the conduit and/or at the at least one impact detection sensor (see at least Hyde abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]). Dohrmann is only used to show that using a pressurized fluid source that supplies pressurized fluid to a conduit/tube/hose in order to supply/vary pressure in the 
Claim Objections
Claims 2, 5-7 and 10 are objected to because of the following informalities:  Due to the amendment to the preamble of claim 1, the limitation “The diagnostic pedestrian protection system” in the preamble of claims 2, 5-7 and 10 appear to be a typographical error and should be “The pedestrian protection system”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “measure a first pressure …” appear to be a typographical error and should be “measuring a first pressure …”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications module is configured to” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10-12, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 2, 5, 7, 10, 12 and 19 are rejected as being dependent upon a rejected claim.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meir (US20140207330) in view of Hyde (US20190221056A1) in further view of Dohrmann (US20030020289A1).
Regarding claim 1, Meir discloses a pedestrian protection system (see at least abstract) comprising: a first impact detection sensor and a second impact detection sensor (see at least abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); a conduit coupled to the first impact detection sensor and the second impact detection sensor (see at least abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); a processor configured to determine inoperability of the pedestrian protection system (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]); wherein the first impact detection sensor is configured to measure a first pressure at the first impact detection sensor and the second impact detection sensor is configured to measure a second pressure at the second impact detection sensor (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0033], [0038] and [0041]). 
While Meir broadly discloses measuring a differential condition of the pedestrian protection system and evaluating if the pedestrian protection system is inoperable using the measured differential condition of the pedestrian protection system (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]), the Examiner further points to Hyde in an effort to expedite prosecution. Meir also discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]) which makes it implicit that a pressure 
Hyde teaches an actuator coupled to the conduit, the actuator supplying/varying pressure to/in the first impact detection sensor and the second impact detection sensor via the conduit; wherein the first impact detection sensor is configured to measure a first pressure of the pressure provided from the actuator via the conduit at the first impact detection sensor and the second impact detection sensor is configured to measure a second pressure of the pressure provided from the actuator via the conduit at the second impact detection sensor, and wherein the processor is configured to compare the first pressure and the second pressure and determine the inoperability of the pedestrian protection system based on a result of comparing the first pressure and the second pressure that indicates a difference between the first pressure and the second pressure (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde of an actuator coupled to the conduit, the actuator supplying/varying pressure to/in the first impact detection sensor and the second impact detection sensor via the conduit; wherein the first impact detection sensor is configured to measure a first pressure of the pressure provided from the actuator via the conduit at the first impact detection sensor and the second impact detection sensor is configured to measure a second pressure of the pressure provided from the actuator via the conduit at the second impact detection sensor, and wherein the processor is configured to compare 
Meir as modified by Hyde discloses a conduit including a filling medium such as air or a gas (see at least Meir abstract, Figure 1 and [0002], [0003], [0007], [0011]-[0013], [0033] and [0034]); however, fails to disclose using a pressurized fluid source coupled to the conduit/tube/hose, the pressurized fluid source supplying pressurized fluid to the conduit/tube/hose. Such matter is suggested by Dohrmann (see at least abstract, Figure 1, [0007], [0009], [0016] and claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir as modified by Hyde to incorporate the teachings of Dohrmann of using a pressurized fluid source coupled to the conduit/tube/hose, the pressurized fluid source supplying pressurized fluid to the conduit/tube/hose since they are all directed to a pedestrian protection system and use of Dohrmann by using a pressurized fluid source instead of/in place of/in addition to the actuator of Meir as modified by Hyde’s disclosure would ensure increased reliability and efficiency of the overall system. 

Regarding claim 2, Meir broadly discloses evaluating the pedestrian protection system during an ignition cycle (see at least [0015]); Hyde is further used in an effort to expedite prosecution.
(see at least [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein the processor is configured to determine the inoperability of the pedestrian protection system during an ignition cycle since they are directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 5, Meir fails to disclose further comprising a communications module.
Hyde teaches further comprising a communications module (see at least [0076] and [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde of further comprising a communications module since they are directed to a pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 6, Meir discloses checking plausibility of the signals supplied by the two pressure sensors with respect to one another (see at least [0025] and [0041]) and that both sensors have to supply an identical signal (see at least [0025] and [0041]). Meir fails to disclose wherein the communications module is configured to 
Hyde teaches wherein the communications module is configured to send a notification if a fault is present (see at least [0076] and [0081]). Hyde also teaches that both sensors would change a predetermined amount if there is no fault (see at least abstract, [0042], [0043], [0068], [0074] and [0077]-[0080]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein the communications module is configured to send a notification if a fault is present and that both sensors would change a predetermined amount if there is no fault since they are directed to pedestrian protection system and use of Hyde would ensure increased reliability and safety.
Given Meir’s disclosure [plausibility of the signals supplied by the two pressure sensors can be checked with respect to one another and that both sensors have to supply an identical signal (see at least [0025] and [0041])] as modified by Hyde [both sensors would change a predetermined amount if there is no fault and wherein the communications module is configured to send a notification when a fault is present (see at least abstract, [0042], [0043], [0068], [0074] and [0076]-[0081])], it would have been obvious to one of ordinary skill in the art that the communications module would send a notification if the difference between the first pressure and the second pressure is different than zero since a pressure differential that is different than zero indicates a fault to increase safety.

Regarding claim 7, Meir discloses further comprising an airbag module, wherein the processor is included in the airbag module (see at least [0002]-[0005]); however, fails to disclose wherein the communications module is included in the airbag module.
Hyde teaches the communications module is included in the airbag module (see at least [0076] and [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Meir to incorporate the teachings of Hyde wherein the communications module is included in the airbag module since they are directed to pedestrian protection system and use of Hyde would ensure increased reliability and safety.

Regarding claim 10, Meir as modified by Hyde and Dohrmann discloses wherein each of the first impact detection sensor and the second impact detection sensor is a pressure sensor (see at least Meir abstract and [0002]-[0005]).

Regarding claim 11, claim 11 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 12, claim 12 is commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claim 16, claim 16 is commensurate in scope with claim 6. See above for rejection of claim 6.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meir (US20140207330) in view of Hyde (US20190221056A1) in further view of Dohrmann (US20030020289A1) in yet further view of Suzuki (US20090312949A1).
Regarding claim 19, Meir discloses evaluating whether the pedestrian protection system is inoperable (see at least abstract, [0002]-[0005], [0013]-[0017], [0025], [0028], [0038] and [0041]). 
Meir as modified by Hyde fails to disclose wherein the determining comprises determining the inoperability of the pedestrian protection system only while traveling less than 25 kph.
Suzuki teaches that a pedestrian protection system is activated within a predetermined threshold range with a minimum speed of 25kph (see at least [0061]). Even though Suzuki does not explicitly disclose wherein the determining comprises determining the inoperability of the pedestrian protection system only while traveling less than 25 kph, it would have been obvious to one of ordinary skill in the art that if the system is to be activated and used at a certain speed then it needs to be evaluated for inoperability before the vehicle reaches that speed to ensure increased safety; therefore, once the vehicle is traveling greater than the speed where the protection system has already been activated, the inoperability evaluation should be ceased to ensure that any kind of inoperability has been determined before the system has a chance of being activated and that the evaluation does not interfere with the operability of the system in order to increase safety.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667